/ . Case 1:20-cv-00694-PAB-NYW Document 1 Filed 03/12/20 USDC Colorado Page 1 of 41

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No.

 

_ (To be supplied by the court)

Mas TAKA IAMEL MoS TAFA __ Plaintist

»
a FILE
© Soe athached — — wmpsigtitines coun
MAR 12 2020

JEFFREY P. COLWELL
CLERK

ee

 

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

PRISONER COMPLAINT

 

NOTICE
)

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain:’an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
ast four digits of a social security number; the year of an individual’s birth; a minor’s initials;
~~ | and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

r
\

 

 

 

2
Case 1:20-cv-00694-PAB-NYW Document 1 Filed 03/12/20 USDC Colorado Page 2 of 41

Atiovned Yo Powe one
Mos AEA KAMEL MoStArA ~— Plank
Ns . |
WIIIAM BARR , Us: ATreevcy GeWee AL.
CHIS TOPRER : BQ.
KARHICEN H shWVee Boo pieecroR
A, TRUE. AD Loren CE WARDEN
Ms, THT TOL MUNDO,“ Nt MANAGER
JOHN AND Jane Dots, Er -Al DEFEND

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00694-PAB-NYW Document 1 Filed 03/12/20 USDC Colorado Page 3 of 41 .

~ A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Mastaf@-K: Moskala se 6+415-05 it US ADK, Ro Box R500, Hatente Cy P2261 -

(Name, prisoner identification number, and complete mailing address)

Mustafa. Kamel Mustafa AKA Abu thors.

(Other names by which you have been known)
Indicate whether you are a prisoner or other confined person as follows: (check one)

Pretrial detainee

Civilly committed detainee

Immigration detainee

____Convicted and sentenced state prisoner

‘© L— Convicted and sentenced federal prisoner
Other: (Please explain)

 

, vB. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional

/

‘pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

¢ Defendant 1: william Barr ; Acto me Cenovat

' (Name, job title, and complete mailing address)
Dep oWTiaaak uf Fue

At the time the claim(s) in this cemplaint arose, was this defendant acting under
color of state or federal law? Y Yes___ No (check one). Briefly explain:

 

 

 

Defendant 1 is being sued in his/her A spaiviua and/or neta capacity.
Case 1:20-cv-00694-PAB-NYW Document1 Filed 03/12/20 'USDC Colorado Page 4of41 |

Defendant 2: chasto ph eL WEY, Eer Diredar

(Name, job title, and complete Indiling address)
LAT, Head Our By.

At the time the claim(s) | in this c ave arose, was this defendant acting under
color of state or federal law? No (check orie). Briefly explain:

 

 

Defendant 2 is being sued in his/her J individual and/or _Aetticial capacity.

Defendant 3: Kathleen -H: SAWS] ER, SOP Direclor

(Name, job title, and complete mailing address)

f
*

 

At the time the claim(s) in this co aint arose, was this defendant acting under
color of state or ne law? ___ No (check one). Briefly explain:

 

/

 

Defendant 31 is being sued in his/her individual and/or As fficial capacity.

(lense, Sex-allachel D dundwweb: 415 ond G)

C. JURISDICTION
Indicate the federal legal basis for your claim(s): (check all that apply)

42 U.S.C. § 1983.(state, county, and municipal defendants)

a Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971)
(federal defendants)

i“ Other: (please identify) git hwo dansan adichiny, L at Od dyecimestion,

Race so Soh Codd din) WIA sions fe
own Sa Con Qyrte ZWD
sete: sin Sas gong
Case 1:20-cv-00694-PAB-NYW Document 1 Filed 03/12/20 USDC Colorado Page 5 of 41

CB Dohund aa ktes- Te frnathion”

 

 

™~

 

 

 

 

 

 

 

 

; , i ( t
Saino: Husa Mamnngel
7 __ADY Fluctits, 2.0 fos A, flac, a EES. —

wWenbul is no yng Sued W hey: rolvidud
ound ZX af ficial Capnecsg

Defendant 6 i Tom ad Jone Delo Er AL, :
: ADX. Rorence., 4? + Box $500, lene, “Copmh.
__ pchiwai under Cylor~ uf bab df Rdeal

“Laut? Neos

Defendant Ei hey ued we Wr | hes Tad lil
ond afPrcsal CBjpa.ciky , =

 

 

 

 

 

 

 

 

 

 

 

 
—' Case 1:20-ev-00694-PAB-NYW- Document 1 “Filed 03/12/20--USDC Colorado “Page 6 of 41

~) OLSON &. oad
D. STATEMENT OF CLAIM(S) ~ A Shey orn POH S
State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional aim’). Please indicate that additional paper is attached and

label the additional me regardin Ae We of claims a mt T ae EME OF CAMs
x Xc aye MA baie © sf SAMs
See uals yr ah , re
WHS VS
vanes EA; Per a Vg
. ’ ‘\ ‘ ” ne a

CLAIM ONE:S yi 7 howe 9 Sexiel
Kay Sick aw e sinh PY Mommy Cone Taio ao

    

 

Arde,

Supporting facts: .
ta SAM AS nee ssSly 3 e  Rackarmund 6 wh Lomaelot nt md oll oey~
NN Ne
clatns TS fe wo @ .
che oe kak Ww uth—-
ainht f ns Stir a | ty oN Come Te, Caer es: 4 WA

4 ih he, Ua ve Vad BalelG done
el ane Wor wy es vail rie 5 A SCO Fest eae at
Friel awn] plavnkit WHY gh bbe Chow VEN aeo'4 “has mele
Tana tweed, Free tN US NOOK ov Coway eahiicew

RVa.NS Tess SA anion no re at Vos “a on) the
\AQA\— QOD ave wot & . ¥R reared elf re UK,
DUN tee Tne the ph Oe b Ved) te \Kuwe

a ‘led Per . ow Cov envuds ie aes

NADY
ey NL” ma ay WV
nenec rer \Nolahnows ON oe TR aaa DMaaH ho TARO, cab

i sAents anys ig eat aS schol Ret can oe

oa ae coven C a sr a at Vn ‘. Ay) Me port Set

Cofaaay ed wy
RACE Grom Bese Aw te Bp00 WHY SET ade «hol fo 2

v a OW - Ve
“ Care well a Oh Ye NAS Ue use \e ve oe ae OV wl eon

¥
YH BNI\ SWE aN pivsos Cavalry

( COOSA (incrsts i os ~ aren | ghaghis of \
vidlew Glave Sie Pema pelss

Waustt Ore
SAN mee. 0 oe \n Peyincoeed Caren’ X2 AVR
Case 1:20-cv-00694-PAB-NYW: Document 1 Filed 03/12/20 USDC Colorado Page 7 of 41

cme te OAL TY RAMMED
D. STAWMENT Of CLAIMS
M_O ONE “2nd Page $ 4 CNer BxGAS a faked aad Unnecessary
he ~ = 25.08 ody sa olatiahs CE DW LK new

IP re tt cca A I A Na I NN NS

wh A}es Talore AOY ng, Mawes Go codes CAG or aA ee

 

(
GEN

=

 

Te “coma orailarend Yarials Is po the owewal of the SAM.
LO 2cght Consecutive s] ear, As dake « d bet. Abe
doe umnsakod in enteadlhicin procediaras ted if : SAM,
cr ADX Condition tg he applied lg (os difi for
NA re thay, AVL Yea if dual id Co: ast fuk t aves tal Bin
Ay Acticl lo = ol us Wana coh” Said The awed
of Dita coud Wt Eng loud Seal rudy How
Tin ana ly Ky aA Thy Cons Wud are cod by Ey
Cord: (A! Ken’g WA Consics puiio The medvinl Conailions

of tha: hose Dafenduad) . [= =v Lodafion Wan only paceaidted
allen thos SSuromcen areviced te Uh dE: Court
Ade Dehd MWostols woud 8 gue. (eae nal oyaad \ WA
healed Omg Rae Conse. Mods sou \as oounal OA
Wem ot Anon WW Eucla A. anki huned
Gall, Say waa uk oS Me AL Canrowces bie rot Wn spyil
fat. On Thin Claws ( na Clow .
Cleary Doves
Qe MED CAEL Ts AkouT THE BLAIS UL
; Please Sod Abate face diese ) fre Ke ba The. éncl losed 5

CWT oT

Matitn Sealy 1 oon/t Ac aiceslarce of wth od

 

 

hg

P
Case 1:20-cv-00694-PAB-NYW Document I~ Fried 03/12720~ USDC Colorado Page 8 of 41

OD SATE MENT? of” Ch Ad Ms
CRAIM_ One: Prco Three, 2 A\ neha second cass Loa
a
— hy g mad vice (adi ce Ne. al. Aus -P\aiatilh \s Ww weal
ol mestetanne Yon PUwAS v5 Kowa out a dail, “Ta

\ Nt
Supely daa testis 0 wnthoil oes: Or wk of wat AY.
Ava LA andl of cpocislh flues: tA lem fas Fie Suse.

w

 

 

 

 

The. phil b 6lN@. old Bakhsh civil eupinsere owl
Savery ly didsabb. CHAS 19FR 2 Ao \roards ko warns
(lad | EN why ee om) ony eshte C Cass. tc “Tad
Ate lwate wy nimi Wndhance. si ou noeavod ahs)
Aliya, hap Compt (i éatiows eviamgle wrth hin dreg bd t,
such WA? “Hypertension, Dinhree ; hae chadrs S18
Cover hradisas s Coee Cue Cusaittcas), asawists Cheats
0) \~ ~T~
fitibgue. uanpernivezsit of Aeuead 4 oad iG. entire foe,
Lange 4 ot. deuatial wtsalt aaah Ww. out & Deo eM
tah ‘uate boing DovG Ste opdan Carey Porcllonge Yeu toatl
| ) | we \
WA Wa Saliba. Qwnrle 2x92, We DiC,”

dsnitleoa! ask & Bridles ound ) Feary a abr) AN. &
Ma Loar Co 4 hak : DY shes Ong a, ssoamina ul

Cantor. nA eyeVv Lancto ba Auelunclicarh nau
ecumads, nep orld , Sbk seals enwbilol a & wil iio Wwede

 

| Suchen »

3- FACTS gocding bod-faithed Festyrdign |
, 5 AD Fid\yente J Jet 215 |

 

 

— >
_ Case T.20-cr 68684 PRET pecnrrent 1 Filet"03/12/20 USPC Cotorado Paye 9 of 41

w
fD» STA MAE JCal

Claim One, PAAR "Our a “Creal o Ss Ay A4 ane Tio
DiS Lk. epobrts 5 ts5_f ey se,. The pe bt Ath
hye Sous 42, _ dials’! tay arare healt Cpl licattau A Ss

 

 

 

TEe_plae hia kt designs lin tg
Feb Hoth Coucbow fi ps DAG: A sCE Spi Af field Missa

 

 

1 OF 2154 I. Call i arta which “Ape
Sond QO DamK yg oh fou fac IX, Deg +t, sd) the aol
felliess ound <5 YO ae Sout HA “ADK tos Sew. the dadlY dat
nutes Te plist) Souad asch hronid. es Mac € Milla Susie
& altlt do the we av oreo cost Lidice colt (>. Vv
Howie fer Agua The ich) H ) odVned in AS oot 2015 bo

Ft bo loca Se a Nao otookli d_.

 
 

 

aluagt Cy 2, J OW iras g Pury. artned cand eneited by ‘ hace awe CARAD
a C ID» nucle Sanaa b \uy “Ty “Wee. oh incl chy ¢ ivv.e Cyl \ PO sia
4 ot foye Euvthere. fee. be. wes dovisd exe. cikel ‘towns TK ht

Anpaite Sak layers Cuz ona Ganchival A You \MA Vike. Sosy “aac
(Plese, Se dediils ln clot. File ad Unis Fras)

 

 

 

2} “Tho. Micuge. of SAM. Owe! | designe ie AD, bps
The alone x Loan assole galt ol Cove anal 5
Cans, Sulajeclid bulling wha ark for_t MA uy! Ife

( pleases Sen celaik UA Claw Fouts):

 

 

 
Case 1:20-cv-68694-PAB-NYW Document 1 Filed 03/12¥24@"8SpC™folorado Page 10 of 41

5
“DSI WENTS oF Chaius >
Clow. One Rage ENes ES DAIS

pe tt dey one) “tke
eorti LaAg Peng fo ahs od Sef Fe

CPlease- Sap m2 debi aA “Chain Give,

  
     
   

gous Q (* ca)
VN

—— 4

—“~

 

Gu Misuse o) SAM anf ANG. “depcie) a dadiQ :

 

 

G J eenseg awe. Salk Di, Sutcaed Kn be howe ‘ad :
ud lost Ys fiwap ab Feria cu nthoan waked kul b

 

cb the Likes ving ar “teitiowals ws bubbads
© aleane 2e2. Tava, ARK oaks Ann. Cece: sig

 

 

 

“f= Te Mile = alice, tf bs LJ On CMDANG bray shrocc, omy ice ly .

Cons ~ Ay & \efowedes Siky_ cnad | \hyloss, nOAS ans):
Vovsdwpeabas a NDA ownd “peop cession. om

( Pes Seo voces Las WA Cloawe Sauen

 

 

ot. Misuse al SAM ASDA ep “al ths as Rg
Net wk) Pa clibion wd Lagslies te: al

£§

 

DA Ban. Rally Mi Kian \eoal. Cyne 4

& Vente.” . See, ek Ac‘ WW. Cai Cielt ©
* Rn NpEDIES 65am

 

GQ. The Sanat, f2i 2 Tho Plasidl?
fall Conbsch. with, NWA Bai and Coidlisianoune ha Fol ci 3

DoBSands te poston saw, (See Cowiplain | Clo iva Kine)

 

 

 

 
Case 1:20-cv-00694-PAB-NYW- Document 1 Filed 03/12/20 USDC Colorado Page 11 of 41

>>)

Dy SEMEN OE (AMS |
ChIANN ONE BPego Sox AAV wh maukorne) chogAnt

NY
is WruUe. Dee Ay voted eal al Ww Keune diy 2 Doc wumaats——

 

Curd cout fads 23 of Sp yViee wibll be priced ax

 

SEN On pdx Gidea Meigs { Copres oh

 

Tio deloudonili dosed Jove “rear Stove bioaks the \pe. Sand
if “thes x oR ied And \ Ac PeVicsrey |G

END of CLAIM ONE

Let ne oD el Ll lel NN arn ng LIL
wor’ nnn

 

 

 

 

 

CLAIM WO _> Placelif| \eoeel Ye

 

 

  

| bog? On 5 WW eat any gholcal a

Linea arivyod *8 WS 22 give) ian SDA ~Edale

fat ct %

_ oS {Nes on Ly siheal ADK hausacl fa Caf Sen
lia_Mod al Laas cM nae We Ligh size x 1. feat x8 pat
ove. valesast a the Cainer Srasted 4 Yow oy Yo Ne thus

Ady bw ks hail) omstler dendythibe eal ie ac¢omandile

A CRS Oa anes, “iad Onn tir ‘tele \ans col & PSA\ Awa abo
ozs rata Ne raat ( Nan Coll S00 whic ss wonky
desinval a Washedenk Alle, Age Qiwiw 2AB Wa oro asa

Col Mente. and SuLhonege Ca\\ \oureaan Wo “inn ovaoken

Aad wie 3s one ND x RR. dXle@rie So AW Agfash Clawtc

as sales xb wha, Aor “AN easel Mapu’ (pon. CNSR ES

 

 
Case 1:20-cv-00694-PAB-NYW Document 1 Filed 03/12/20 USDC Colorado Page 12 of 41

1

Cl
STATEMENT Of. CAATMs”
CLAN. TS hwo Owe WD 4, (tow Tha less hari He ko
pee We Laacrapiad Colt Zn9. Nise,
NY) tool 1M aul rv un fock ag Clic lea sataag wile ele.
Pan ctk ode taclel te! fet aad fabcg fe
Tha. phish | abe Pek é |
@ Dict e torte: He pai} iadl aval ke Cheanse Win
_soll inks wane Tk tess te dp oo. Withaul fo Pooper”
opber cau OWA ate Tb ae Palit Sula all. se of
dhus ioal hn sianecdd hae Lt

opty aid D7 let AYP ert

 

 
   

rds njac all dy "pdeund.

 

o No Confiny ous wsoler im Cink & Shower? § fa wha
Wr Modi cal Yadowd Thad ba 7 haan wok el hal! nek whee _
Puch bMous Lips J fas cle cause he wir “erKow cust of
jail ba 29h AL Ein) Jot Cont pups bon TB ty uy SF

c

ne cand te loouae She Wectred Anan Tio Coanliviegghhsd du sy AaAALa

wal) “Ae ogh Witter. Mma ‘neyo Sern

Planatil, Win af fcded Couct una wooley tan Spe
An wen Tala Ws

Soo, Che Darl fac t Whe: Welde| +a ‘the Racks eed

Snowe mits Macs! WS onal. ah eat & Susla amd A

antod: a Jey y Caio, bas, Rump C py yng, Landa ¥. |

4

  
 
 

 
sat

Case _1:20-cv-00694-PAB-NWYW™Document 1 Filed 03/12/20 USDC Colorado Page 13 of 41

4D. SEEMENT Of~ Cli&yhns™
: Cai Thwee. 1 Raye Thee
— _ (>) Saye fAncre 4
place If Cann “ust +/o Son ps bomce_+ Dw eet Landed

 

 

& Leathew Cocks nth Zi be anvil Cuber
Qe Qe De aan Lak nals teria Tb xa totes
usa Tho Sh p , wok pase LCs (nanen WoC wa

1 es Cae Qe) or UK EO. jou\s QD PaiaeeR( ce . iS
uteri. Qed Cons) Use win Gaal Ko iNaukad Cuihe
Yount Cowra ay AK Yeactod. | C copllled le do wa Awa

wih asada) 5) VW. “Ah sey As Doda Ao tussle! | skies

 

 

 
 

 

 
  

a. - : -
Mat @\ Neo. Tanna 2. an \ouy ek Va Ostia ta me soo: fe
\pecukap, a ho Pad R& yak «

 

@s) WA Ons m= NR Me wha ai cel Ronda) ood)
Apedaina,? Q\ay a4 rin An alone Cy van \sunhel Paatede.
fot OBS “Vpn No; anc arth ona ASS -
\ Qa:
AA\ Cryo ak oe onywo\ Ader,
A akon donke- apa Xo Voy Syed WA Wau’ 8 ia Aid —

an 1 er sonel Cupacitiens End 0} Cha tw Thos

 

 
Case 1:20-cv-00694-PAB-NYW Document 1 Filed:03/12/20 USDC Colorado Page 14 of 41

CLAIM ED, PAGLR RCHAS

  
       

md sind.

 

 

 

dep eyed el * = Saesscial aol’ Carn, yee]
bul a Chreas
FAC

 

; (DDawind m ‘ech Cove AS lack?
Soot ash Dound Pe The dialled chrobff derpile ll
| donb no: Notfam ; Nlo sroauabyc Chem Chesarty
Qonhad \e Comeam sale how ake wee sh obit b kay Guakec:
‘oruch Nd Sols comass) te: Onna ch ey dota vaio:
thee WA Eland Sec tos in Solhbal Cowl: Fadia LW Ay

 

 
 
       

Ars 2) No plan Jscvobts A Par sided J 4 a el An C

 

 

Ov On oy, oplnet, plaalet “ear S ar saya eo Nas.
e ak A AQ A () ANCIAL A ALAS AL A NAS d ach ‘ cloak j hh Ae

Ong VY ele *eet\ xs

ee is OHM gouchy / ae J oy fl i

 

awe ALS {rn out, oO Wah pean fal A Sonn Aovifes Casale Seow

s
cya tnab he Plosrt fh hain AD \vuad. Q4 nd ¢ c ya >t goad J

(>

 

LB "aot nocsunnsuse, Bat Lo, (Ae

 

 

® WS SAM Cry ep dites: SN an JLLe6 oda, eacly 3\e se Seat |
Vi gakn wo AUN oustosiva ere . % WAnY \ a <
Btls PANN (nist aire iaA’d» of all. J

   

 
Case 1:20-cv-00694-PAB-NYW Document1 FY¥ed 03/12/20 USDC Coldrato™ Page IStf 41 ~*~

dD SATEMENT of CLA\Ms”
CLAW TOUR page. “wt, (72) Vedat i Sad Nd pt OD MA
: Ke

Coane _ . Praxceighion AX “Rabe A AxD
ON, ped BY) £\ % = SP < Chainer ele. Pots vita. Lo wy oa
25/._a} hak on n_paricho chu.
aa to PeQstophine, aye tal bebo He. euinkfy AK wa}
to QS6S O1 Let “4 he, CN da adbadan UA Fryanyde apo, ot

 

  
 

 

 

/ /
lune nm tHe tad A peo he Curl soe oY reach

 

£\ No. adkrs Mf tole ann hroak: ‘YWAgY wah’ cr Wear * AS
| Ban iyad SRO msn Ceshaach RoeAbeas un hg
dart Suse ca\\ Roo |

 

RR  Craiwlal f. is is -dopnived 3) “ately Ayo < Wiwmnirs
Nelo hu to Waal, d motdualy a= / aboard seed 10s

1 case) racemnmeres Ly Resusicall fe

S\rgald he, dang Saronan & sve) Co Noses are INN «a

a in Ast Prades ant lan \

Pgs =

fags “ ey ead ont) G

 
   
   

sab 4 te dare

oy

iB pla ish pe ela Lak Aut eee
Tere. mats CAMMY done te plasakft NY oy,

 
  
 

mene | cd 2268 So Aapcy.o2 Mux Vitat
AN Wy oct 2orR “te Sean oh inns. LDGAM aKa unit
AR . \Pane Oda tet cpa he Oot “Coma DavlZ
2a\6 coe ol t PaA_ “Osage BAL Madan” Moat Sragld at

t

at
Case 1:20-cv-00694-PAB-NYW Document 1 Filed 03/12/20 USDC Colorado Page 16 of 41

Ko Oe |
>: <Herent 6k CLM Ms”

Chain (our fogs Paras Se Nae Sy Reet J? Cosenz te ser 4 Cag

 

 
 
 
 

 

 

 

Curcmfly | LILA p ts | ~ da “hoe Aes
Laat me _- uct Japa iy AKL

for J be be clone. & dals (Fina ® 26235 Maal Conidae

— at Ht

earn conn Thy CW) WWA2SS ch. Cash OW” Mole Bhat. Conn ial

| \

nO
Wala QAKA aa Sn al tRo. cnc abconiss Lancolcew euns Avare
Seago Dees “we cic S ere pda Grane ee Mg, ound
“anos mond 7B2 iS AACA nist aM ot ool
& ei Cyad Oy Jan gah C wecadtion es Bau tS Gale

“ + °
© ¥
AW ACs DAY O non LAA Ly (a { 7 {Ai Ab Tis LTA, WADA 2

owl Crp S ne Acids 4 hana Tie soe ty cuantt
Qutch, in C DAN axt \ng hp APA oh ch Salo toe feces
othe Kay, Ow C, oct ial a Quan

 
 
 

 

él

 

 

- No Varn tin lave evovsdes antbronn vince iva \Sencu whi.
Cayo oa ee AND fan col aaah ask Naao ya’ Sopa
rnidaeal Adanan nagar, Ce OA nore ornswendo}) allen’ ADL.

(\ aah ic dot AMARA yas unh wales, Yar Pace.
“in Rok Sauter Saausian AAR Call ANNASA AD. sine beeen) wal
Shravags Wed 1 al Onn Suibie Trace Cow\t ( Mywta-

VW oer

Wet ANAS») Cont i mapas ki dk
‘on the dbo and. Vwi y) Ad

 
 

 
Case 1:20-cv-00694-PAB-ABbAy Document 1 Filed 03/12720 USDC Colorado Page 17 of41 —

an

D.. SRIEMENT. OF CLAIMS”

 

Clarins Cosy Page. ‘Gur. Spgs did ste Loses S@-Y .

bands ousd_ leh nS tiny se Gam
“hile Medierl cow Gdwiisvag the epecees Te Poni a
lag loo La eloa nina) ow cu Mad Ae uate The

Plaadf f oyec sire.) and. UMA. YORAM. ony Filiaise
port Wis bised ower all the Coll Zeno walls 7a.
ana 2b A pyolert, |

(Me std ous dx uw pales onag: saat “a puriileg al »:

 

 

 

 

Al Dekeonclde Oe - te be Unreal vathosin 2 Kop bie

_ Oma) Zz po réored Capac .
End of akatan PA Ne.

Re a le feat areal al ~~ a a. .
SF OI T — — Se PD LLPDOSOOO Te

CALAVIA Cin po” POHL CWE 2 DLAs eA, of

\ nee LDS 3 ‘ke WAd, Gong Loy aelt,.

AN ead pil And Mage of SA0/ J) Ua cM»
f PACTS (

 

 

  
  

pee CL) The phd Gal yao
“hy. CAAA nat p06! thajan NC he A af a |
pfoodl udterucds ta @ vs
Kat BEA of he fini Paritided Ma thi la tad P Dratratsirs

Je eckot gp Mul) ae Ortuspn opie hen
dtu er Mae wrcina the, bolton ice Je-=teelh avd dankd

 
  
   

Ay

   
 

 
Cas

 

BNYW Documentwe—eHed03/12/20 USBC Colorado Page 18 of 41

“Dd. STATEMENT OL ie CLAIM 6? -

Clan Frye rage “Mid oe Cs

a jon “Ge IOLA PAAR PLLA

a — IT

“WN ihe iA Orercidad un’ b 4 x (3 \ ‘ |
V0 Suu ay aH Spas AQ tan “Sus ‘ int

 

 

 
 
   
 

 

  

Lee Rap ant \na Gandy vy fa Ch Cod 3 fe
tig luis Vad AAbsaay Far bo Ce slaines “sObva offitan. :
DAA Saas otlaed? Aot. Quast stall “the duper Sad DMA

¥ P

Q 2 LAS: ALAA sf AASL,
. ¢

 

roar other toe) LM POULIN PU vinrted tS

atthe hum ou teeth ta cynon af Cv AA Ze AA.
Sn ay Lich sinsas youd hv ef nee ian ; Lypoah
wa pl 5 sachals aid oll Ths

 
   
 

it eure tan

 

‘ fe Chama. - nel Ouie a)
J. Kosher (Teyoteh, ‘da « ona dan \poCanhan \we vs AD d
Q lake “hea ond du alata kent ‘evan tagh ten Keshon
“Cay snr wag ih fake ok hood sts id LAOS t Lak few Tha
Hh ih ofl Wale cyape ABs “in Treliaa aly Sead
6) Shace domae-ctsuu Croat ouahe husk Gob “es
: —obtam, Ruad Gh tia Partie Fin, Cons and ens

 

 

 

 

 

 
- Gase 1:20-cv-00694-PAB-NYW Document ¥- Filed 03/T2720~ USDC Colorado Page 19 of 41

 

~ ; : ; y
“De STATE ENT OL CLAIMS 2?
o— Te TF =f\| qT V NO LL a a y= :
ait 4 Tie oO CHAAQ 2) rh AN Qad Med NA 2,

he th, laid

poorly Ga oud J doarivel a dalle Old or
6 oir Hy Lewd ia te onrshd La Aeegunl® fh,

hon fe. Du. Pyro QsAL CAA 4 aL NAy AMS o OPSLOA,
\ \ AY ; - -|) (“} a - ;
y VAN OAS (OLN D AKTA On QV pd XN. Awan \n ona Oy

GL »hp gallon sian \ - ON | |
\ NX).

 

Om alll reo eae re sidlaed a Bay dak

 

    

s t)
‘ A y pt. AK 0 ~\ fe 3

(Tac lansal) Af Délaccanslassks Onda, "With: Con BY .
(Sw Ay Compiasins she Bi asta Now C sadhana

 

 

 

 

Ha UK 3 As Zrwgrw ray ¥ OVL 7 hoy ode wud & Sw

 

| ton oy velad Ta tly. dail Ctep im ceed jhtol fle
: pri sii fo) Fhe! Su) lad eat the _placcd fh Safle spilt

eL- Y Po aN ‘pak AAO: LO, A wal ALG Joti hs SO

 
    

areas: ‘oan eh father - Pea i. Votronk: qua.
oo - END of . Cat FIVE

See

|

i - _ .

See

Tange

 
Case 1:20-cv-00694-PAB-NYW- Document 1 Filed 03/12/20 USDC Colorado Pagé 20 of 41

SP. STAKE MEN oF claims
C LAI Sw, (0 g-2 (Wher 3 ro: ulk ud Avgclble.
pe SS an Aa SAN Le pastift

POP —SILopv vy

CSN es the \oak 2~ ive \owy \peane CO copia Ts deal Bac —

 

 

 

Cleans GA ma. Cac Yuva Unsone Mac ung ote Aik
aks Awd vaadoe ta do Shisha, or Produ Nwadiar!
Xs Neuen Sedy or tM Coll, durin Wiel ef Peres Naat)
IM AWS ond Ourdoss Gnintwh avin WI.% Noun ti ha Cap ou).
Paris ko \wn “Vogt (used an omottver Ora ne kewl wate Wud
ARAo Seo 1 dg Tales, Aad \oudlced Men Low reli At
OC onVog Core Ripe RaSup Q- “Sachcaut Dye doUrannounkilin
~o_\wm Re.
Sh. are G) rkeye re fd Aaixang vA aval rf
| who. the ploinh lh \uyibrod rn Query WO
cha ty alley Cloaviwe 72 tanls = Sacnhatts te “clean t ah
ol ta carota “the duwikilt Conn WRK ASK. 2 sian ak
Vang Gots WCN es wonton . Aroa speedos ound [ow olichwoid

 

 

(D) Te Glace nae antled (or ty ton Gaon Vw ee 22.
Lou only g onartiw 09s Toad eonawectd +e soi
\ne \dgsh. we Choo ar Aa er ted Aan Se: gual wah An,

doy. colt Coeautvins ae be oan Suche Mngt ata
ser Nnoxgerad ATi eGo an Gyr annd Any hwpesth | ned

 

_@ier Wo dacky Ee claichst anhwald \uainsh Jr chau

 
 

Case 1:20-cv-O0684°PAB-NYW Document 1 Filed 03/12 ge 21 of 41

Do SRIEMENT _O£ Clams

Clomn Twp + Paae, Wwe, wo Nt pao Sanaa DAS Cc Om\
Gita Bale Page Aissoe

TOES

“he Choiwea 4 eal GN VN doa nat —

 
 
 
   
 

 

one CS Tha“) nape’ Leer founds Tees
/ Aald fx gs. stand +8 orev {od waite

stata Bi Sossalile Soe Nay 2 Actas of Suda high

Pressure. cud ther Problews. fac aDS2inbs Leases

 

@) No canadovalion (or plata ( Tugs. of Arable oo
| ir Aastunce but not Leusicl led tos
® AAI cubic nail 15 _wnasudara rolaace anal
ongide. fothiane fo_for Oo prwhoally call Upper
thoy onan cchan ana ok “sai: wl fava urvenl

Ongaw diy Aas = pall.

= OQ) 75
(ERY Nes Qu aikebte “be. (ase. Qo vy OV WUT Por —

 

 

 

 

—_utitity halve Te ehuccchi( Pv Sy,
pastel. We NAGS, J tT Seago. Lusgadhin Loe Sno oe
LOisk_

 

avn, \ue-Cansag “Ka slay \o onthe .ko Win atin
AR_est wie ond 5B ombreke ot decs ‘ (ae)
Seadlagen. Shy dan \waeieone esge calle ve dolakearu
ton} Sonat Fad shal Ovid Gc vk Achy + AN A \pen a

 
Case 20 CREEP SED Ey or Srewresriar20 USDC Colorado “Page 22 0f41 —

‘yy. STASE = ENT oF Chas >

Coin ana Puge. © Cece at at leank--doyble Fo yen,

me 4 novded ’ hu CAA able (2L RBA!

= 12 Cell 30 The bate rrnlteled AA veary fsa
Zire he. wink adagiat (S fet ditomle , noslictol | low
Comet lol's ond ra Shaler « /
LY) Cell Si the Dik Near te Sul, touk aka

Neds hams half tis AVC obordecs te CAMA ALIS

inmate aad WAS sage ‘

 

 

 

he MIWAE od Nol Rak” —easiced Coan Nok
OrnNan eho, Cand. YMG, ; — allan - Nao pleiesit
“a vue. Lattaact. Ch che oak Casan aanh ones

— dilly AS wth Covsintatak (ork te Won ee
Coens Re pevelod Ke Ine, Clove WS usnaliiny oscil.

 

Note Vir wlan oy Ala ek Z
AN Anaad, Repent iy % poset oe (ACC oak Son) Somel
0 “a ela AN Yoshie ) “S Me + hes savy go coed Seon

   
 

Xf ‘ks +i boy AN OW.

Ow tH

ash ae Atal ace
Onn tia alale, ig Cad, S\W S\usuha \au Snigaeis

 

" e No Nuk Lah AN cod\ 250, Plaistshl words Wah \oirs

 

 

Wa x9ar Sys) sAbaros dsienka we aside. ia ae vik cue Coa gue \nedad

 
 
 

Case 1:20-cv-00694-PAB-NYW Document1

eo : |

D. SREMENT OF CLAUS ” |
~ C\oam. =o : PaaS Eve 2 when Puuag 2p wed Anite
aM anh; foal ley 4 Va : AY,

VeC or aMe - Pai CSOs cualvewe on Chea naa
a

Gam Writs Vat Coan apek Noo engasod Awd was alton
AFiek WD tine wat ered.

ee

 

~@) Ab Cloth hugger ua Sn cals for Ql hf tp
gins Ae We Kw crned Lana’ Vs ol ons 4 Ye \50 Sein
dw wae lrod Witwer sathieall ss be DON Le

 

ATL OND OR  apalul lo wi \oo sual g A) Nea toad
tn Dohendent; sSuoaubl bs neyoonsib be A sued
LIL Clea ae Lat. oud thai 2 Lo tid awd Z

 

 

 

 

pecan, Coyar Tn,
ne sf Clartin Tale

 

 

Og eel Niet etl tly ae

, a
Magi fe el ee pf gel eg

I _CAAWY “Wwe 2: aan Orne 4 D\aatll duatinled op tes
—_ ~ eesemdial, Keine, wu oney | Val

lh Anus Mi, PPh a eee arewe. ON ather

Funding if

Facks © 3

aw it sr “duwitn tak foun § | Aik
wa Tin. Vos inn canna Seeded, Rahs bua Ae. chotwn & WN
\Wate TDO.CLD wrung 2d ons Gonit. San Occupations Raneit

 

 
Case 1:20-cv-00694-PAB-NYW Document1 Filed @e442/20 USDC Colorado «Page 24 of 41

—_

ao eB
e
a
= ce - av. »
STATE MENT _ OF Chath) MS”
CO Noni Via yoo, FPORe tA Saye wre, i) pft.D Ob row

Ww

- a ed la Mi, oat
Vow mS Oels 10 how pepe bid reaper. wise feoaas
abel “Ww Ako _. m2 of the cleyorived 20

G ‘) E! lee bye. 4504, brane fy ne cLemarapagandel

ta alt Nem, Oro ned ~WKeo: plow FA rar OC SUE nT

 

 

Oise Ro ols 3 onl, Lake 2418 Wan ponided -
but Dek an _pasdeal tall hin ee oulboud exeaakt ; Ke
neocl the heck of Wha \aandl ‘Or - clean lacs ond coun

im Swaeney Wa Nui hole. sive ug. ewan) Aalua

Grom Rone neal oni oa OA ok INNGVAN Laden te unk 4 ~

 

®,. Das satay datine cnn Legals wth, \oian
— ~ CagydjheeSae | | oN

 

wQ ie ahing Jacke ¢ sl Sis chia deka (pod), ATA

7 ~~

Sook Ow Pouca, Spent Ra _only Ais mn

 

 

3 Luo: Oe no Wave Seatia. wets QOL sais
NUN shy AK plushies ! Gdn ( AAA RON A L Conon

o} AM Gor “fens VAN ‘he sd Co apt no. Seon Cot ba
“anal Goankunsmot nuniaca “he anges a
laa Cod te ak. Spehl\ :

Gok Nook ede Kiva co Vo nN

 
 

 
~ . Case 1:20-Cv-00694-PABENTY WE Document 1 Filed 03/12/20 USDC Colorado Page 25 of 41

Ce. | ; o
D. STATEMENT “Or ClLAMs >

 
   

a | See En Ue vob Nepedbidey —
Z) ‘wo patho lhe eed b- hs oS panreast Sra chat AVA A, a ng
Wan Gato “That onre At _| Le tne ‘On The

OY. AG fae cut fey ae ne pia Hate

 

CSET IS

 

 

_ = DY FL SS In ito, ka Ast’ AMS Ue Wroue ” Wane
OCCUYe Ao Lawn Cena as Aw) nie Wwcaird wa
OVA \nalho pvonitde,) to asakth Pros, “uk SAA

Ons RDK adoniastishann Miele cay “Awenkuans “AYR
Clock an. Om adsie Wine wt Yroae) ate.
“wRool hue Rayna? 8 Ce? Chand “wm on to do an

Dien, ano inal Nowe

 

_& Te Ans iA HLL awd \saseat hendinn S menorddla
ote MWOre® “S Co wagaed Nowntapehes Wo Dost
ord Astras Louk, Ow TROd Command cnn \o ‘wn
By Sow in Me For yew waise Soar wadrenk
Stal} ant¥ Or Ayala Mea gud sioinkt ie OY pecovtad - AN.
Donaday Ge ak sual nana, dt Nov. \ause Nor Wot’
ee Sh pancsy Wil\ine De vibay Ya ow (gece ADK Sad OD
OSOHh ete,

ey

 
Case1:20-cv-00694-PAB-NYW Document 1 Filed 03/12/20 USDC Colorado Page 26 of 41

DD. STMEMENT Of CLAM” |
C\ GUM SX PORE. Wee, * KAN RAD D2 rales dot pronase
re —owad wart) la nite} -

a IP

ae Suth fl |_ Defean dekh bo tne Suse) aA

Shey mn ya fh re ) i Perseiwh Coypacbing —

Ze of Cinta Str

XN Vo _O lle gfe

 

 

Ocal

 

Ci RAM NO eu, PaQ@e.cmna. ¢ The “ranches
mR A A ee Con bkinuows it hho
~T “ivelocale ride Pf Rrtan C2 Nea SkM, os Aepy Quen hin
_stratiy' (es Sury ptled he Caine, “ad to dake toy

__ RMOCAKI ASE ddan Mee ss aml Lnncawrcagod ahh Sock

(holes tuations of Sha 4

FAs
() The. ey 4 Pesrsing tae theo
cul | “homer canag f. ME Aad (hig able 2s
ConPianeanosct & Condi buoms yo
| " Q) The -< Pay of hoard To Cool
pov ake AarolDe _{ We ay Ve , (d antsy glo.

Acualiay 5 Bupa, gla WADAA $ 7 on ko an So! lot ANA |

4
ater olnas Se Tis 9a OA enh eh
Age) ths, Fey anas) se Seow Ca WU DAv'_ seiko

 

 

 

 

 

‘

 

Conn sat

Sy Te eraare Coo WA On south Proee Cay “Pai : oy ‘ube,

 

i
?
naire SSS iii Secemente Filed 03/12/20 USDC Colorado. Page 27 of 41

ie a ae
DD. STATEMENT of “pa CLAY As”
Chat iM, Saye, Yr LAR, TAO. ‘
N
A (AD Tho Stee<s enacorlyakon
Coe Finn, Spree rolek sol | Goathinn pacdicnd hy Sacha tn
CN Co AN Alin ¢ Thin _o} ba Al nw Seay a AvhygDy ysvay LY

—Cangl 2501S Cylaed_ Janeth braayo-edenator, bs 2
lack. ch Qnco ru 1d 1

4k 5 - 4 f
S See ih : , wows ONS ALM "AAQ NAN AAA Fanpd fA Lo ¢ J

 

 

 

 

 

 

7

~~ od apes CMAM Comyot AA A) €Pr. 3 econ sit Qt Anat c,

v, q EZ

CAA 4 \ As .

 

re sbosnte ah 2 Mhonn oh Sacalh vcko. ots

A. » .
LO AAA AL oO : Anon Lok AQ “~S Or SS Ap pil

TTiWiaty ALN N_QMQG; ea Q OAM et

 

 

 

 

Ze df bal Soaponr “all Sofa 6 be. Sine)

Nagai 2 Zt Rae
End of Clatus Seve

 

fg PT”

CORES, Reg © cone, £ Patt KS _densiven a

 

 

 

 
Case 1:20-cv-09694-RAB-NYW Document 1 Filed 03/12/20 USDC Colorado Page 28 of 41

_ . SA
D> SWEMENT of ChAIMs
C) ann Ea, pane WUD
| Tacks *

i Katee nfm ov kK and AAS Jonsk allow The

| beinli } G5 Use Laws Anboasry Oy “hii
AO eae Raclhey Can tu durables ene
On E tos 4 sagas, aa he. ure onal sale, push

 

 

 

Q) As for baa Galery. Toe Tho Gwre Awe.
BAN Ye tidus onda DAW O96) Clay WWugAdAe nay
vaste tad WO \ ulec Neu Ne 0.2 Cenied iam: is
Coo oat aan foe amanl Ow “Conaiplie C D da. The
Couch or dMoroune., ond reeled f24AD At BrS His road

YQ
nab ral Gre: wgh me tolled \ yah pest ais
@)-No neayed So. Cornhircl Owen Non al av CAR ay RUE a ayaa,
CED No ¢ db on Prey pase) oh Cordh lon eurtlace)
Wha, ecornont No cumn 8 :ale: oy did sompeds \sagh
Conk ita 9 Sety thy ts Kiso No leiilevs’ & oh. hoes
6 wtb) Qh sthouved te Orsanere Panes. ASTONG anna Al
Aah Uien Celashid ony oll Govugell. ed tou, Coninnuu)
(o\\ MANES wn Para ere Loo

 

Pla Ae s Nand whos wwe) RRONe Comad WW ly Paeu—
CoG on \e wh pa ‘ray ‘aor Calva) oust wos Wo
<< Keon Yat he \s heady Wer the Wook is Haye

 
Case 1:20-cv-00694-PAB-NYW Document1 Filed 03/12/20 USDC Colorado Page 29 of 41

* ). STATUE NTa OF ClLAbUs ®
aren tN (age Wree » S&S MASE of ag ec
~~ phasadsft ayant aby

 

a a ee

 

—-PaPLuc. WIL iY nee) Oa rated b-0-CaAdse. ha
CAAA nat. DyrOhh. +h P-2i haneel ern sola He CAL.

The. Arie fowls Ao Pholo opis aWlewned to boc
Stuf aa neplceanet- nw Car hor (2apeUws £6 Qua srclad
“Le Ride oad. We Csat cee(buin fox tus el gnbilty Lidute 7 Vag —
WL AA ll IAM. od spapealedy wrudioines Ke pices Qj Nei Tam

yp Ex adua Qe ovals cf tae. preaiihal Se

 
 
   

2 : m tits JL
yond b is _ ra af C foare Sige

   

fp enlsyrrh Ca

 

 

 

 

 

CLAIM Wu Page ome at
ee wpe soa “Tha PlounGlt Sane eachiadala

 

 

Eien Lotions 202. is dope ed \ao wens nab ¢ turk Le.
\ Wa Lowa Fomdy Qa: acsnyed te Secure ay gilradabion , ,
Asch. Adon ren late che) Wwoaspay Cea Used oaeins \niam bo Posen)
he SAM ond 2d) MBIe spaipticriticlas . y

 

 
 

FAT S2- wa) pk 20. a vay
aan Claim ON Not Kk Second |

 

2= “a Oka wat i ws \owree Corwiely ( (Bc tsilluone Ans se awd
Q Coad cade. <a Boal sh ty “Lowes aan 8 silat

 
Case 1:20-cv-00694-PAB-NYW Docunrent tFiled 03/12/20 WSDC Colorado’ Page 30 of 41

_ dD. STATEMENT OFC Lainad_

Claim Nine. , D000 Fito 6 ese A Mewerandaat, Equyct)_
en : Qs oh Taro CpaLre hen ve] foe
Vici fa fat The Than wh A Cara rusk wate ndave { Canad a
NONE Wa ool ctl wevsila State. entredited..

 

 

AS Le Wujarits. d. Cal 1s is allowel fP Or ia Wurth wand th
SL at ove. PAK ow ck vatean Lisa which AA lonn Ansan

2 Min. J nintin PU a. ported UA a Vee Stine oof fe
Condi fa

 

Af fut of The pl lexalifp Sou Cre ae tuded frgaace CAA
Crow WAAC hres cud al] lout ONAL of cud geaund chal
—erh ate. also excluded § h
G Stn ole) |

 

 

== Th Noa suc le of 8 » tote Cad le WAS Ue 18 GQ. gaia
Bo soseeann 8 Cuan by Ne Woes oUt 4areae eral) Saas

hole » be Rot _& wo unstod Wum Se py Fao Saas Bal \akere

Yor Cr N\.0 a4 air ® Sacre shod) (own Fie wan > No Cnwes)

O-8 Ann Heel

 

 

b- NOY NY appa lian 1S Sea \ey cA apecal ise lg od
rasteithons Comaig. Vv Calla © Peal eaa) ) ta CAM Crrtn Sea”

“|
didoaosaishy ‘ for tars UA Ce bal Aol Liaautted Te > Wh 208 He

 
, Case 1:20-cv-00694-PAB-NYW Document 1 Filed 03/12/20 USDC Colorado Page 31 of 41

‘

€

 

 

D. STATEMENT “OF CLAIMS »
Cc Laguin NET Ino er Vane B7 & Tas leis an aA) ha) LZ. Gs
aaa ae ING -< Wen Some ply

 

Alan deove soa ot th tine fac vaph anna. ‘alale $e usate on

2

Te a sung! A (uss th fs piointitp toovisd) CoM tnay ©)
X U
Coo Mae du nett lel Luan, }

! Ligakt bah

Tha SAM ureredeiine , lo y

fat Qol4 4 Ae pg, OAM Firth, culncuteel 4 the “phat Aust
Sora “This wnrdey-stsod a ah te ted tayjer dee cham) San, t -
Ld AR) AM citheuiph f5 Corals lect thaud paly ¢ Rac. AutcH{C

Og tae old opaead con) naa Wed) i Re Suse 4 od) Aa

WY

SA AA eo.a.0, 1 Vn ned, a Cans Now Liaowuly Wr Pra r Ved Svea iW?»
tt v in =o SS . ~ \ Ww peor

iA Ove NI de i

   

Pe

 

Fy Te ylaiipt Sgied tha Pupoy wink A\ysts a Nts Geen
Saw LAS tae i hse Raft hed, Cahondk a re Wes)

Mes DAG AAD VAY ANAC. nara MAG DROW" . A (9y

    
   
   

teow. oud cad tak Sat al ‘aia wil a awd t Cassa ths ,

La elagtyLaye Onna) un tho esoy™n erases

 

j= Tans. he clade Ft: CH, ad \wn Cohn. oan jinn write Wag)

: Owl K wows baat ty (Lam tale ‘atlenied Comm umertioia
is_ bul skeashusl had (nitive! “aud eosliaprasal a

Owe the ahi “the Feld be be bro ‘Sued Wr thas» _
1 al} pd eund Z prcood Copnridiss | Enid.o Clalelas |

ee

 
Case 1:20-cv-00694-PAB-NYW Document1 Filed 03/12/20 USDC Colorado Page 32 of 41

4

C8 oo |
D STATEMENT OF CLAIMS FP

 

Arn eye tho PIGin hes baa

 

 

, LA A v4 aaNT: y
Nie Manep Farin-PrQmag Mey haf ? LAL fa Addn B

 

 

 

 

 

 

« d * ~ y wae
WS noe [| Qian ROTA AA WN Oo. “74 “4 2B) WOM 4A
| ~ pn =h r
ma 49: y WK, AAA ni ward RD a t HAY t ~\\wodsg,
4 oN fy N oc * .
AAD SS A} ae ‘ INE KN CANNY) ys NY NY Nw NAT el BAA

ms A D2. \wha daseacctuctas mya Vas oin “Von %y Ju mn Py SH

 

Se Clatoht us ann) “telah 5 = “He. safohder. aw)
WH tall a tal wil Zo a colt, pa Ca SOUR “wrorle don

_

 
Case 1:20-cv-00694-PAB-NYW Document 1 Filed 03/12/20 USDC Colorado Page 33 of 41

SDS STATEMENET. OF CAA IMs”
C Vai Aan | PaKe Tk Talo?
eee ee Se Z)— ve a on whaath. o Ory af
ju Rak orkiy Daly The loirdil | alan oalled
“pre CoH % pack up te cll Boo rattan era Mel

 

 

 

er G BOL, Seasst Liaw thinsggntanl LN Patna ies, :
fa CANAg anand oh Kose Atw uicrou Sa pal “te PNrind 3 Cl 7 vo
_. “Ko! Shugua: oa “tis Wary mwa ohowwsi Wn cal\ oo 2 _
ua an-tha’ avoral ‘ono cod CA) \\, Bis Ke Rue Vac
Kin lain “the dy ia, “wok ‘amd C Co. Rowrnat Dacltad
Que “Tea el wh Lolo Weg Worry NO “donrnana.e) awd ug)
cual Ochoa eye Yea: AisSay Tis Ci Roe dons & Wy alas
AJR mt tay, Cy: eh An Chinas. mathe al Claas wn wnkt

\Nans dantedh oul of AS*% Ue \ron tn. Cone antilgnt SAIL

 

 

“Sth losakt} Becker yok Od Ncersous S8
| \pats Voss) “ety CF (To Cast Quer iw Vi \o ve Wa Creford)
asd clu sa Wich. antes Salaie led is NW Sock of guilds,
~~ Oni dou, Neu 8 2 ola Gey con) word stab te sea
LN “Tho Paw u Sequsated a povided wh Sw. —_ |

~ Sania) =

Np \n0 Ceasidescd a adidtrsed nasty.

 
 

 

6- On We Sh. 22. o\ erway & FRAY a, ony

 

Swat Songs awk ona, SSK a ON Senge Ae

 
Case 1:20-cv-00694-PAB-NYW Document 1 Filed 03/12/20 USDC Colorado Page 34 of 41

“p. STATE MEN OF CA ais»

 
 

 

 

 

 

 

VAL So. ae. AA peace te nisi ee esas 4 “hn

 
   

The pur pro os hw) Cosol x Fast peritear Ths phisabs ff
onto. thas Yo i aus Heo “Resnan Opn) CO wr Qyro. Ye ‘Xe.

wo soak o\ “tho. Satins aq “ha Chaves vt dad nat
feat Aue - Le is f

 

 

Ge Raoul ana rye “tho LY GARN ADD ond “His Sane Tur)
C/o* Canna @. with re shee onad atady Toa besagh Lege
Chet wih: mow Stvans tol: di Pll abcng Me

 
  

iach NNO) AVwe

if (soit Retecce ah saa Aas nt

ON

Deacedit,

’

hort trod sh Ker. Peart (ow sey Subti Th mie Pooh
Oxnad ahd AM ay Cth eis “ta Rent ww Cipla Crus.o
As \ngant alle oly an | wad Ll calen for (do due ov beste

      

 

 

 
Case 1:20-cv-00694-PAB-NYW Document 1 Filed 03/12/20 USDC Colorado Page 35 of-41

a
\S: STATEMENT Of7 Ci mms |
Clad Vow -fige Coie & bes aT needle HA Ma. sity —

 

 

 

L ea TnL t. ill fa fect 4 WL 7 LiL sk
Op. Sadlea CA Sure tel wal abine el The gotecebtt
frst. AA, lot aad LAJ Rha fella aa lay Suiaat a

 

 

_ bec Cs Prue fhe gat Side or bd by Ca Byoct':
and HT Canaan

S. APror dbaut two a ‘nsiken od

Pusliees and luting ih the pha? c Wea Car Ss
Gaso” GaAcah ok ante oodtang Cai in Loe CF
Vanes “faa, “Sooo un aul aaa TG oe ot
Se eiven tha eas” (acd VE CoAdaldBos ths plea apt
LANKA clad dale NM nosed | emu Tred cnad ch
ar wala led Tha Sockiy Ly Kes AA ts thea a. uitths ach
Ty taky teste the load ia. ~

 

 

4 @ - Aes Seyohal_ wail @e fe “th. Phat pean be
LU “the sureas, la Win crs | a Kad Yar ky mY
Soothe. \leadinna and A: “QC wg Corn Wy sting.
Lou Ap ‘rales owe Capra, ae TA, Ne prue ad
“We wlool Winn Qudantor te off may bal

“we oul Course a, Aen ctho - niles G4 Sth oh
Protest on): iroak Says Eh atkontion te yer Andy es
Cn, fw wodaccd poll! thew iitacoiles hea. ited Sl
Case 1:20-cv-00694-PAB-NYW Document 1 Filed 03/12/20 USDC Colorado Page 36 of 41

@
“ D: STs MENT o¢ optus?

C tou uvin Ten. Pog Eiye 6 onnd Saal Friuch at thang wd

Pre pet pee SOc ‘eee 4s Afton sanands

   

 

 

 

\\— bucguud Thee But  curothoy Lt. acrved Cie taste) —
ein Oneanafinn wal Al Cho Scdwiadk wok sh ws swede
=O") coq S100 pat thy Peau ayactied the placed?
Als token feo fod. ile Aescmut” aud dpled (<*. 7
Acta b poten Cand” rps the asc wt bul Wd
yopucek “Tio Couseha tatarte, Clepaed the ola sale
Sk woe ( "vetaile C gonQVvo. (eon Wee och chine tie NY ee)
Bnd) * Nowa tha Leasing wl Bolt tts  ouaple he

 

\2 = An ua eK ned +5 colt mol af tha. Lotevod 1A Cleaned «
Lake, LEA\ LE vinake, in cell 206 “Cots oulerky) Guy,
aes Sones, \oa! a Gann hs aoe Gas Se wy thai bck,
| Ae aati Lar ed | Fired Wa Coss wd ipl Vocandde, ho -
—\ netugel ti Chan the toler wk the plainhl) Coll ae:

hy aed

 

1 a Yow Ont kit f fora. Tacky Oowspla ak aod “The adsl
qual etal ON afb aside tou VE - “fa “he pM Spseliv~
ganeral oud oi m ‘Renal attain ron a cot, la th

Ay Worden Ma Beck Trak anne) daguarted 13 i ceulalis wh

A)
Dae 2 Foye P aan Tho AS ¢ aul Ch Ae becashes F Aw AQ hayply ov wierd. a
, - ‘ , J

 

 

 
Case 1:20-cv-00694-PAB-NYW Document 1 Filed 03/12/20 USDC Colorado Page 37 of 41
{

a ao ° .
be STATEMENT OF Clay.

 

C Ag na, “Ta, PAO, gan CF Quy) “Tha Jag acy Tint? Geog fica
IE all +e Inge 7 Lads drecpstian

 

 

VAP ana talc of Avy hate One ‘ol oe f Mice fod wu SOS $tid

 

 

J
log “Wee Camas Lady Aue alncst 22 dag af ee Pe
altar K i.

 

_Al 1 emdomnce ave aaroril elated wl lye Seat Aas deol

Gambia AM Dobedude ols ~the ad tect

Or tue ploiathl i ut thn Satan ©
Lt. Gtr rSADo .

 

Cho arr «
Clg AVERETT «

 

 

mM \

Are ba lhe Sued ul thew 4 atts ul aad eZ
Perconal C abe ck és

nA——_—"*
t
en ee

q

 

Fad ap CLAIM. “Fen
_ END of sT4a TEMEN Té_of CLAMS.

may Nang mL Od Ee a. ALON

 

 

 

 

 

 
~-- Case 1:20-cv-G0694-PAB-NYW- -Decument-t- Filed 03/42/20 --USDC Colorado- -Page 38 of 41 ------ -.

:

&

E. PREVIOUS LAWSUITS

Have you ever filed a lawsuit, other than this lawsuit, in any federal or state court while you
were incarcerated? __ Yes -Y__No (check one). .
If your answer is “Yes,” complete this section of the form. If you have filed more than one
previous lawsuit,-use additional paper to provide the requested information for each previous
lawsuit. Please indicate that additional paper is attached and label the additional pages
regarding previous lawsuits as “E. PREVIOUS LAWSUITS.”

Name(s) of defendant(s):

 

Docket number and court:

 

Claims raised:

 

Disposition: (is the case still pending?
has it been dismissed?; was relief granted?)

 

Reasons for dismissal, if dismissed:

 

Result on appeal, if appealed:

 

F. ADMINISTRATIVE REMEDIES
WARNING: Prisoners must exhaust administrative remedies before filing an action in federal
court regarding prison conditions. See 42 U.S.C. § 1997e(a). Your case may be dismissed or
judgment entered against you if you have not exhausted administrative remedies.
Is there a formal grievance procedure at the institution in which you are confined?
_V_ Yes ___ No (check one)

Did you exhaust administrative remedies?

VY Yes___No (check one)
Case 1:20-cv-00694-PAB-NYW Document Filed 03/12/20 USDC Colorado Page 390f41 ~~

G. ° REQUEST FOR RELIEF - .

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “G. REQUEST
FOR RELIEF.

Respe ill ustiary etha ulPoriuy enaplained :
i\ the enebs | ste mt ‘ “A
2 AM Co peyolady Ap oe oud (oc Caaunit Cowkunous Ov op ges

of Wwyurred a eM. Pods Lo jave
PliP tractils eleg” Audion’ :

| ee ale ot uo ds
S Seb vcr! SS Soe Ceres D K

8.
Cpl edSe See Aude par s Gtlached”

H. PLAINTIFF’S SIGNATURE

 
 

I declare under penalty of perjury that I am the plaintiff in this action, that ] have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; ang (4) the complaint otherwise complies with the requirements of Rule 11.

O
(Plaintiff's signature)

Jan 0, 2620
(Date) ~

 

 

(Form Revised December 2017)
Case 1:20-cv-00694-PAB-NYW Document 1 Filed 03/12/20 USDC Colorado Page 40 of 41 ..

 

C : ;
& REPuesTr coe RELER.

 

 

 

A. Tee want ion up SAMY Sold Cunpiquanut and
designatuin te_ADX (the neytdéd Court chguld
appdus OK ff?e “al advu cake bi arabucde “The Ver

a ee apne) _ ee ance
— Ke aanpose aad A247 01.4) CAM and Gmsider

 

 

 

 

 

A am Gans S 4) ee ORE valk Vey ve “ous.
5. The placa ft kiz_he. sPowsd. ok leak Wig
S thd, Cane be Gral atl altornes 4 wal ody
Oupamaohuss o ( of ehdaladdly oad Jos buat avn ——
ode iB paadfuake bus Chas cat eyycab yacey “hp.
court Z Law neg ire anual And
at cat | °c

namponibikhin a A Ah ARLE. B= eel Fie
{2A SOW cunoh on. his A hey stale pr daie =

=

I,

©- And S2elkks Judson JE Toya i stoma, a) Oanle al
Van Vanda (reais dental Wine , ann. Mca tina ont

fare-cNaly Saloaailte) Sten tok /i 2

 

 

 

  
  

 

 
Case 1:20-cv-00694-PAB-NYW Document 1. Filed.Q3/12/20 USDC Colorado Page 41 of 41

4

Cork [ Cale C If Je VEC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ak
“oe

 

 
